

117 HR 4072 IH: Social Security Child Protection Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4072IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Wenstrup (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide for the reissuance of Social Security account numbers to young children in cases where confidentiality has been compromised.1.Short titleThis Act may be cited as the Social Security Child Protection Act of 2021.2.Reissuance of Social Security account numbers to young children in cases where confidentiality has been compromised(a)In generalSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended—(1)by redesignating clause (iii) as clause (iv); and(2)by inserting after clause (ii) the following new clause:(iii)In any case in which a Social Security account number has been issued to a child who has not attained the age of 14 pursuant to subclause (IV) or (V) of clause (i) and it is demonstrated by evidence, as determined by the Commissioner of Social Security, and submitted under penalty of perjury to the Commissioner by a parent or guardian of the child that in the course of transmission of the social security card to the child, the confidentiality of such number has been compromised by reason of theft of such social security card, the Commissioner shall issue a new Social Security account number to such child and make note in the records maintained with respect to such child of the pertinent information received by the Commissioner regarding the theft of the social security card..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.